Citation Nr: 0637812	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that no new and material evidence 
had been received to reopen a previously denied claim for 
service connection for a chronic low back disorder.  The 
veteran perfected a timely appeal in July 2003 but did not 
request a hearing.

The Board remanded the veteran's claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., in 
December 2004 for additional development.  In December 2005, 
the Board reopened the veteran's claim for service connection 
for a chronic low back disorder and remanded this claim to 
the RO/AMC for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained; 
unfortunately, the veteran's service medical records were 
destroyed in a fire and are not available for review.

2.  The post-service medical evidence does not show a nexus 
between a current diagnosis of a chronic low back disorder 
and any incident of service, to include trauma.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service, nor may arthritis of the lower thoracic or 
lumbar spine be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The latter 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).    

All the VCAA requires is that the duty to notify is satisfied 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  There is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in April 2003, December 2004, and April and 
December 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  In these letters, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board finds that these letters fulfill VA's 
duties to notify the veteran.  The veteran has been notified 
of the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was also informed to submit any 
evidence in his possession that pertains to the claim.  Id.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO complied with Pelegrini II by 
furnishing VCAA notice to the veteran in April 2003, prior to 
the initial denial in May 2003 of the veteran's request to 
reopen a previously denied service connection claim for a 
chronic low back disorder.  Even assuming some defect in the 
initial notice, the Board notes that the veteran's service 
claim connection claim for a chronic low back disorder was 
readjudicated in a June 2006 supplemental statement of the 
case, after the claim was reopened and after all of the VCAA 
notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  In addition, the veteran has been 
afforded an ongoing opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence. 

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, while the VCAA letters issued to the veteran 
and his service representative fail to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim for the disability on appeal, 
such failure is harmless because the preponderance of the 
evidence is against the veteran's service connection claim 
for a chronic low back disorder.  Thus, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has attempted to obtain 
private treatment records identified by the veteran.  The 
evidence also includes the veteran's post-service VA 
treatment records and his Social Security Administration 
(SSA) records.  These records show no medical nexus between 
the veterans's claimed chronic low back disorder and active 
service.  

The RO also has made repeated attempts to obtain the 
veteran's service medical records.  In January 2005, the 
National Personnel Records Center (NPRC) notified VA that the 
veteran's service medical records had been destroyed in a 
fire that occurred there in 1973.  The Board is aware that in 
such a situation it has a heightened duty to assist a 
claimant in developing his claim.  This duty includes the 
search for alternate medical records, as well as an increased 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit- of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, it obligates the Board 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  

Pursuant to the Board's remand of this appeal, the veteran 
was afforded a VA examination of his back and, as explained 
in more detail below, the clinician, after reviewing the 
relevant medical evidence in the claims file and the clinical 
evaluation, confirmed the existence of a current low back 
disability but the physician was unable to establish a link 
between such and any incident of service, to include an 
injury.  The Board concludes that the evidence currently of 
record is adequate to resolve this appeal for service 
connection for a chronic low back disorder.  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

When he filed his original service connection claim in August 
1992, the veteran stated that he had broken several vertebrae 
in his lower back following a truck accident while he was on 
active service in March 1955.

A review of the veteran's DD-214 shows that his military 
occupational specialty was a light vehicle driver.

A review of the veteran's SSA records shows that he was 
awarded SSA disability benefits in July 1992 for chronic 
obstructive pulmonary disease (COPD) and asthma.

In November 1992, the veteran submitted a copy of a document 
dated in August 1954 from the U.S. Army Hospital in 
Frankfurt, Germany, in which it was noted that the veteran 
was considered unfit for a return to full duty due to acute 
back strain.  He was placed on a temporary physical profile 
that automatically ended in February 1955.

A review of the veteran's VA outpatient treatment records 
from January to September 1993 shows no treatment for back 
problems.

The veteran was hospitalized at a VA Medical Center in 
February 1997 with complaints of sudden low backache that had 
lasted for 5 days and was worse with movement.  The veteran 
stated that this backache had some radiation to the right 
flank and inguinal area.  He denied any weakness or radiation 
of pain in the legs, claudication, or any color changes in 
the legs.  Physical examination on admission showed that he 
was in pain that was not letting him sleep, hypoesthesia of 
the right paraspinal area and the lumbar area, no saddle 
anesthesia, straight leg raising to 90 degrees in both lower 
extremities, no localized tenderness in the spine, diffuse 
lumbosacral area tenderness, and diminished range of motion.  
X-rays of the lumbosacral spine showed an old fracture of the 
twelfth thoracic vertebra (T-12).  The VA examiner stated 
that a bone scan done 2 weeks earlier had been normal.  A 
magnetic resonance imaging (MRI) scan of the spine did not 
show any epidural metastasis.  The diagnoses on admission 
included possible epidural metastasis to the spine causing 
acute low backache.  

On VA outpatient treatment in April 2001, the veteran 
complained of back pain.  An MRI scan showed significant 
stenosis of L5-S1 due to degenerative joint disease and a 
questionable hyperintense lesion at T-7 with no compression 
of the spinal cord or roots.  

The veteran complained of pain in his left intrascapular area 
and "a kind of sharp pain" in his left groin on VA 
outpatient treatment in October 2001.  Physical examination 
showed some tenderness in the intrascapular area.  The VA 
examiner stated that he explained to the veteran that this 
pain was most likely musculoskeletal as on the veteran's MRI 
he had a collapsed T-12 and also had some other spinal 
abnormalities "but there is no way to discern this."  

The veteran described his in-service accident in a May 2003 
statement.  He stated that he "had a wreck in a 3/4 ton truck 
and we turned over three or four times . . . The next day 
they put me in the hospital for my back.  I stayed two weeks 
and they sent me back to duty.  Three days later I had to go 
back to the hospital and stayed several days.  I had to 
return several time[s] to the hospital.  Then they put me on 
light duty the rest of my time in the service."

In February 2004, Dr. J.F.E. and Dr. J.F. both notified VA 
that they had no records for the veteran.

On VA spine examination in May 2006, the veteran complained 
of back pain since an accident while on active service.  The 
veteran stated that his lower back condition had begun in 
1955 after a truck wreck where the truck had flipped over 
several times.  He experienced lower back pain at the time of 
the accident.  He also stated that he was hospitalized for a 
few days after the accident.  He was told that he was fit for 
duty but could not sit or stand for prolonged periods.  He 
first sought post-service treatment for a lower back 
condition 6 months after his discharge and was given a back 
brace which he wore for 6 months.  He described his back pain 
as intermittent with remissions and was under no current 
treatment for any back problems.  He reported constant 
urinary incontinence, frequency, and urgency, and denied 
erectile dysfunction, visual dysfunction, falls, dizziness, 
and unsteadiness.  The VA examiner stated that the veteran's 
urinary symptoms were related to his prostate condition.  The 
veteran also described flare-ups of back symptoms that lasted 
for 2-3 days every week and were moderately severe.  He 
stated that, during a flare-up of back pain, he could not 
bend over for very long.  He described moderate fatigue, 
lower back stiffness, mild lower back spasm, moderate daily 
aching lower back pain that did not radiate.  The veteran 
stated that he was unable to walk for more than a few yards.  
Physical examination showed normal posture and head position, 
an antalgic gait, mild kyphosis, no list, mild lumbar 
flattening, no lumbar lordosis, scoliosis, or revere 
lordosis, no cervical or thoracolumbar spine ankylosis, no 
indications of unfavorable ankylosis, no muscle spasm, mild 
atrophy of the bilateral lumbar sacrospinalis muscles, mild 
pain on motion of the bilateral lumbar sacrospinalis muscles, 
no guarding, mild tenderness of the lumbar sacrospinalis 
muscles, mild weakness of the left lumbar sacrospinalis 
muscles, and moderate weakness of the right lumbar 
sacrospinalis muscles.  Thoracolumbar spine range of motion 
(passive and active) showed flexion to 70 degrees, bilateral 
flexion to 25 degrees, left lateral rotation to 30 degrees, 
and right lateral rotation to 10 degrees.  There was no 
additional limitation of motion on repetitive use due to 
pain, weakness, or lack of endurance.  Motor and sensory 
examinations were normal.  The diagnosis was degenerative 
disc disease of the lumbar spine.

The VA examiner stated in May 2006 that he could not 
determine whether the veteran's chronic low back disorder was 
related to active service without resorting to mere 
speculation.  He noted that the veteran's light duty profile 
from 1954 with a diagnosis of "acute back strain" preceded 
the reported date of the truck accident and "does not 
constitute [the] establishment of [a] chronic condition prior 
to discharge."  In an addendum to this examination report, 
the VA examiner noted that the veteran's lumbar x-rays showed 
15 degrees of levoscoliosis, multiple sclerotic bone lesions 
measuring up to 2 centimeters that suggested metastatic 
disease, and mild wedging of the twelfth thoracic vertebral 
body.  He also noted that the veteran had returned the day 
after his examination and had informed the examiner that 
range of motion testing had caused him lower back pain.


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes that there are no service medical records 
available for the veteran's period of active service.  As 
noted above, NPRC has indicated that these records were 
apparently destroyed in the fire that occurred there in 1973.  
The only available record from the veteran's active service 
is a document dated in August 1954 from the U.S. Army 
Hospital in Frankfurt, Germany, in which it was noted that 
the veteran was considered unfit for a return to full duty 
until February 1955 due to acute back strain.  However, as 
the VA examiner stated in May 2006, this documentation of 
acute back strain preceded the date of the reported in-
service truck accident that the veteran considered the basis 
for his continuing back problems since service.  The VA 
examiner also stated in May 2006 that the August 1954 
document would not establish the in-service incurrence of a 
chronic condition prior to the veteran's discharge from 
active service.  

The VA physician concluded in May 2006 that he could not 
determine whether it was at least as likely as not that the 
veteran's chronic low back disorder was related to service 
without resorting to speculation.  It is pertinent to note 
that the clinician did provide a rationale as to why he was 
unable to link a current low back disorder to the in-service 
back strain: the latter was specifically diagnosed as acute 
in nature versus the onset of a chronic low back disability.  
See 38 C.F.R. § 3.303.  Current regulations provide that 
service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102 
(2006).  The Veterans Court also has provided guidance as to 
this aspect of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Accordingly, the Board concludes that, even if the VA 
examiner's May 2006 opinion is viewed in the light most 
favorable to the veteran, it does not establish service 
connection for a chronic low back disorder.

None of the remaining post-service medical records show any 
medical nexus between the veteran's infrequent treatment for 
back problems and any incident of active service.  The first 
documented low back complaint following active service 
occurred in February 1997, or more than 40 years after the 
veteran's separation from service.  His current back 
disability includes an old fracture of T-12 but again, this 
was not documented until decades post-service.  In addition 
to the absence of a competent opinion linking the old 
fracture or any other current low back disability to service, 
the Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim and weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The remaining evidence in support of the veteran's service 
connection claim are his assertions that he incurred a 
chronic low back disorder as a result of an in-service truck 
accident.  However, it is well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders.  
Therefore, the veteran's opinion that he has a chronic low 
back disorder as a result of his service is entitled to no 
probative value.  See Espiritu, supra.

Given the lack of evidence showing that the veteran incurred 
a chronic low back disorder during active service or 
suggesting a nexus between a chronic low back disorder and 
any incident of service, the Board finds that the 
preponderance of the evidence is against the claim.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a chronic low back 
disorder is denied.


____________________________________________
R. F. WILLIAMS
.Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


